08/29/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 22-0211




                            No. DA 22-0211


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

BRANDEN CONRAD MIESMER,

           Defendant and Appellant.



                                GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 26, 2022, to

prepare, file, and serve the Appellant's opening brief.




                                                           Electronically signed by:
                                                              Bowen Greenwood
                                                          Clerk of the Supreme Court
                                                                August 29 2022